Citation Nr: 1520202	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-36 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Claim

The Veteran contends that service connection is warranted for bilateral hearing loss as it was incurred due to noise exposure during active duty service.  Service connection may be granted for a disability resulting from a disease or an injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Hearing loss will be considered a ratable disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

It is not required that a Veteran have sufficient hearing loss during service, or even within a year of discharge, to satisfy the threshold minimum requirements of § 3.385 to be considered a ratable disability.  The record must establish, however, a current hearing loss disability (that is, at least at some point since the filing of his claim) to satisfy the requirements of this VA regulation and, in turn, have a disability that is ratable, so long as there additionally is evidence linking this current hearing loss to his service as opposed to other ("intercurrent") causes.  See Hensley.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

After review of the complete record, the Board that the evidence is against a finding that there is a current bilateral hearing loss disability.  Service treatment records are wholly negative for complaints or treatment related to hearing loss.  Physical examination of the ears was normal at the December 1984 enlistment and July 1989 separation examinations aside from a finding of impacted cerumen in the left ear canal.  There was no indication the cerumen affected the Veteran's hearing.  Comparison of the audiograms performed at enlistment and separation also does not indicate any substantive change in hearing or a threshold shift despite the recent contentions of the Veteran.  In fact, based on the audiograms performed at the enlistment and separation examinations, the Veteran's overall hearing appears to have improved during active duty service.  

The post-service medical evidence of record also does not establish a hearing loss disability for VA compensation purposes.   In support of his claim, the Veteran submitted a December 2008 report of a private audiogram, but the private examination did not demonstrate a hearing loss disability in accordance with 38 C.F.R. § 3.385.  The December 2008 audiogram shows pure tone thresholds, in decibels, were as follows:




Hz



500
1000
2000
3000
4000
RIGHT
20
15
10
10
15
LEFT
20
10
5
10
15

The audiogram report indicates a slight hearing loss, but the examining audiologist did not render a diagnosis of a hearing loss disability.  The Veteran was also found to have normal hearing bilaterally upon VA audiological examination in March 2009.  

The Veteran contends that he incurred a hearing loss disability due to noise exposure while serving aboard an air craft carrier during active military service.  In a March 2010 statement, he reported that he had difficulty hearing voices in the low frequency range.  Lay statements can establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection" in certain circumstances.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, determining whether a Veteran meets the threshold minimum requirements of § 3.385 is based on the results of objective testing (namely, an audiogram and Maryland CNC speech discrimination), and is not the type of "simple condition" situation where lay evidence will suffice.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  This determination of whether lay, versus medical, evidence is required is fact specific, so on a case-by-case basis and entirely dependent on the type of condition being claimed.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Under VA regulations, a hearing loss disability must be established with objective audiogram testing indicating hearing loss at certain quantitative levels.  The Board therefore finds that the Veteran is not competent to diagnose himself with a ratable hearing loss disability for VA compensation purposes.

In sum, the evidence is against a finding of any current disability due to service.  Service records are negative for hearing loss and the post-service medical records establish that the Veteran has normal hearing bilaterally for VA purposes.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against this claim, so the benefit-of-the-doubt rule does not apply and the claim must be denied.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in a January 2009 letter.

VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  The Veteran has not reported undergoing any treatment at a VA facility for the claimed hearing loss.  Additionally, the Veteran was provided a proper VA examination and medical opinion in March 2009 in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the  notification and assistance requirements.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Board finds that a remand is necessary to comply with VA's duty to assist the Veteran in developing evidence to substantiate his claim for entitlement to service connection for a low back disability.  The Veteran reported undergoing treatment for back pain with a physician identified as Dr. Dawkins at Miners Family Health Center from January 1990 to December 2000.  VA requested clinical records from this facility in April 2014.  In a response also received in April 2014, Miners Family Health Center stated that while the Veteran was their patient, his first appointment was not until February 2010.  No medical records accompanied this response and there is no indication that the AOJ made any follow-up requests for records.  VA has a duty to obtain relevant records of treatment reported by private physicians and a remand is therefore required to obtain the records identified by the Veteran and Miners Family Health Center.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a medical release form and request that he execute it to authorize VA to obtain medical treatment records from Dr. Dawkins and the Miners Family Health Center from February 2010. 

2.  If a proper medical release form is received, obtain records of treatment from Dr. Dawkins at the Miners Family Health Center.  Copies of all records must be associated with the Veteran's claims file.  If unsuccessful in obtaining this evidence, inform the Veteran and request him to provide the outstanding evidence.

3.  Then, readjudicate the claim on appeal.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


